DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhen Xin (CN 107471818 A) in view of Jian Zhen (CN 102173247). Both of these references are of record in the 6/27/2021 IDS and were discussed a rejection in the Written Opinion of the International Searching Authority in PCT/CN2019/127090.

Reference is made especially to figure 4 of CN 107471818 A and the English language abstract of CN 107471818 A.

CN 107471818 A is essentially like the claimed invention in that the substrate travels between multiple magnetic and optical writing units that simultaneously generate both magnetic and optical fields to write upon the substrate. The substrate has a special ink that has a unique security pattern written thereon in both the magnetic and optical domains at once.
Importantly, as shown in figure 4 of CN 107471818 A, there are many different groups of both optical and magnetic writers corresponding to the N or N+1 groups as claimed.


CN 102173247 teaches some things that CN 107471818 lacks, such changing intensity and colors of the optical units for more variability and detail in the writing and also a final optical curing. 

This elements of CN 102173247 are obvious for inclusion in CN 10747181 in order to provide more color and intensity variability in the optical domain for a more sophisticated and harder to counterfeit pattern and to finally cure the ink so that it cannot be changed afterward.

Thus, the main elements and main thrust of the instant invention is taught in this prior art. A curable ink can essentially be subjected to printing in the optical domain simultaneous with being subject to the combined magnetic field from a plurality of sources. 

Various details such as size, degree of overlap and the relative positions of the magnetic and optical elements above and below the substrate are a matter of obvious design choice.

The Written Opinion of the International Searching Authority in PCT/CN2019/127090, which the examiner is generally in agreement with, is excerpted below. The examiner notes that this quoted in support of the examiner’s position. The searching authority uses a different set of rules from US law but the elements that are called out in that report are nevertheless 

“Document 1: CN 102173247 A (07 September 2011)

Document 2: CN 107471818 A (15 December 2017)

2.2 Novelty and Inventive Step

D1 discloses a security pattern (i.e., a security pattern) capable of writing variable patterns, a preparation
device and method (see description, paragraphs 10-20 and 26-28, and figures 1-5 and10), which includes a
coating and printing mechanism, a substrate conveying device, two curing light sources and two magnetic
fields, wherein the light sources and magnetic fields are arranged on opposite sides of the substrate
conveying direction. An ink material for coating and printing is added with an inducible ink material

and is coated and printed on the substrate, a first magnetic field induces the ink and a first curing light
source cures, within its irradiation range, the coated and printed area; a second magnetic field induces

the uncured ink area to reach the irradiation range of a second curing light source, and the coated and
printed area within the irradiation range of the light source is exposed, so that the exposed area is cured.
Claims 1, 2, 16 and 17 differ from D1 in that: part and all of the multiple areas contain variable coding
information, the light source is a dot matrix light source array, the coating and printing mechanism is used
for printing patterns on the surface of the substrate, and each dot matrix light source array may control
the lighting range and brightness according to the instant coding information, so as to output an optical
signal corresponding to the coding information to the coated and printed pattern on the substrate entering
the irradiation range of the dot matrix light source array, and expose and cure the ink in the corresponding
areas on the coated and printed pattern. An end point curing light source is also included, the end point
curing light source is arranged behind the dot matrix light source and the magnetic field and is used for

ink is in a cured state, and the exposure of the coated and printed pattern can change the ink into a liquid
state, and the re-induced area is cured under the action of an end-point curing mechanism. Therefore,
claims 1-17 are novel in the sense of PCT Article 33(2). D2 discloses a security pattern preparation
system with variable coding information and a method therefor (claim 1, description, paragraphs 25 and
29-40, and figure 4). A dot matrix light source array controls the lighting range according to the coding
information, so as to output an optical signal corresponding to the coding information to the coated and
printed pattern on the substrate entering the irradiation range of the dot matrix light source array, and
expose and cure the ink in the corresponding area on the coated and printed pattern. It is customary means
in the art to provide an end-point curing light source to cure the uncured ink material on the substrate and
to select a coating and printing ink which is transferred from solid to liquid state after light irradiation.
Therefore, claims 1, 2, 16 and 17 do not involve an inventive step in the sense of PCT Article 33(3).
Claims 3-6, 8-10 and 15 are all disclosed by D1 and D2; therefore, claims 3-6, 8-10 and 15 do not involve
an inventive step in the sense of PCT Article 33(3).

With respect to claims 11, 13 and 14, D2 discloses: the physical size of a dot matrix light source is 0.1-3
square millimeters, and the dot matrix light source array is a controllable dot matrix light source array
with a linear gap through which light can pass. The rest of the features are customary means in the art.
Therefore, claims 11, 13 and 14 do not involve an inventive step in the sense of PCT Article 33(3).

The additional technical features of claims 7 and 12 are customary means in the art. Therefore, claims 7
and 12 do not involve an inventive step in the sense of PCT Article 33(3).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876